Dissenting Opinion
Royse, J.
I cannot agree with the reasoning and conclusion of the majority in this case. I believe this action was properly commenced as a class action in 1942 by the Farmers State Bank of Valparaiso. In 1945 the trial court permitted appellees to intervene as parties plaintiff and overruled the objections of appellant to such intervention. I cannot agree that by filing their amended complaint and intervening in the class action these appellees thereby instituted a new cause of action. They, as owners of the bonds in this assessment roll, were parties of the class from the time the suit was originally instituted.
In the case of Siegel v. Archer (1937), 212 Ind. 599, at p. 603, 10 N. E. 2d 626, the Supreme Court, speaking through Judge Treanor, said:
“It should be noted that appellant Siegel is one of the represented class for whose benefit plaintiff Schreeder instituted the instant suit. His interest in the suit is not strictly that of an intervener as the term intervener is used in Sec. 2-222 Burns’ Indiana Statutes Annotated 1933, Sec. 38 Baldwin’s 1934. An intervener in the sense of the aforesaid statutory provision is one who is seeking to become a party to a suit for the purpose of protecting an interest of his own which neither the plaintiff nor defendant is interested in protecting. Strictly speaking he is not in any sense a party to the suit until permission to intervene is granted. But a member of a represented class for whose benefit a named plaintiff is prosecuting an action is one whose interest is being asserted by the named plaintiff; and in reality the represented party is a party to the suit.”
See also, Flanagan, Indiana Pleading and Procedure, Ch. 34, p. 72; 47 C. J. p. 51, §100.
*9Furthermore, a defendant has no right to complain to changes in named plaintiffs in a class action since it makes no difference to the defendant which members are named and which are not. Day et al. v. Buckingham et al. (1894), — Wis. —, 58 N. W. 254; Southern Pacific Company v. Bogert et al. (1919), 250 U. S. 483.
The amended complaint of the appellees in this case does not raise any different question of fact or law and does not assert any different liability than that alleged in the original complaint. The record is clear here that the original plaintiff, Farmers State Bank of Valparaiso, did not object to appellees taking over this action.
Special Finding No. 12 of the trial court found that on September 12, 1941 one Rachel Cuson brought a class suit to foreclose the assessment lien on some or all of the same parcels of real estate which had been assessed under Roll 251. On January 3, 1942 the Farmers State Bank of Valparaiso filed its cross-complaint as a bondholder of Roll 251 for the benefit of all bondholders of said Roll, “to which cross-complaint were made cross-defendants, all owners of the delinquent parcels of real estate sought to be foreclosed, and the City of Hobart and its Clerk-Treasurer.” On October 30, 1942 the court in that case entered a decree of foreclosure upon said cross-complaint. A trustee was appointed who sold said property and made distribution as directed by the court in that action.
The special findings show that this action was filed April 30, 1942.
I believe the finding that the foreclosure suit was brought approximately two months before this action was commenced, and the judgment of foreclosure made seven months after this action was commenced, clearly establishes that the Farmers State Bank properly commenced this action as a class suit. The petition to inter*10vene, the amended complaint and the special findings show that the appellees were the owners of said bonds, and, in my opinion, they were parties to this action from the time it was commenced in April 1942.
I believe the judgment should be affirmed.
Note. — Reported in 1S5 N. E. 2d 618.
Transfer denied 145 N. E. 2d 573.